EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) between GEOVIC MINING CORP.
(“Company”) and GARY R. MORRIS (“Executive”) is effective on 01 January 2008 and
remains in effect through the Term of this Agreement (as hereinafter defined).
This Agreement replaces and otherwise supersedes the existing Executive
Employment Agreement currently in effect. The Company and the Executive are in
some places herein referred to individually as a Party and collectively as the
Parties.



WHEREAS:



      A.     

The Company is a publicly-listed mining company incorporated in Delaware and
headquartered in Colorado, whose shares are publicly traded on the Toronto Stock
Exchange (TSX);

        B.     

The Company through various subsidiary entities is involved in all aspects of
the international mining industry and, in particular, is assisting its
wholly-owned subsidiary, Geovic, Ltd, a private corporation incorporated in the
Cayman Islands and its majority-owned subsidiary, Geovic Cameroon PLC
(“GeoCam”), a private corporation incorporated in Cameroon in developing a
cobalt-nickel mining project (“Project”) in the Republic of Cameroon;

        C.     

The Company has no full time employees, as all its officers are employees of
Geovic, Ltd. which also is the employer of all other persons involved in the
Company’s business;

        D.     

The Executive has governmental relations, environmental and management
expertise, has gained considerable and valuable experience leading the
activities of GeoCam and provides executive and hands-on management expertise
while adding substantial value during all phases of project and corporate
development, and the Executive has been an executive officer of the Company
since December 2006;

        E.     

The Executive has developed good working relationships with officials in the
Republic of Cameroon, including the Prime Minister, GeoCam shareholders, US
State Department personnel in Washington DC, US Embassy staff in Cameroon,
including the Ambassador, and the leaders of many non-governmental organizations
active in Cameroon; and

        F.     

The Company desires to retain the Executive now as an executive officer of the
Company and of Geovic Ltd., and as a full-time employee of Geovic Ltd. and
Executive desires to continue his work in such capacities, all pursuant to the
terms and conditions set forth in this Agreement.

 



1



--------------------------------------------------------------------------------

NOW THEREFORE, IT IS HEREBY AGREED as follows:

1.     

Appointment, Duties and Term of Employment.

    1.1     

Job Description. Geovic, Ltd., now the Company’s 100%-owned subsidiary,
initially employed the Executive as Senior Vice President, effective January 1,
2001. Executive has also served as Senior Vice President of the Company since
December 2006. Executive has performed the job functions of the Senior Vice
President in an admirable and effective manner and is expected to continue to
perform his duties and provide the services (“Services”) to the Company and
Geovic Ltd. as more specifically outlined in Schedule I. The Executive also
agrees to serve as an officer of the Company’s other wholly-owned subsidiaries,
Geovic Energy Corp. and Pawnee Drilling, LLC, if so requested.

    1.2     

Appointment as Officer. At or prior to approval of this Agreement by the Board
of Directors of the Company (“Board”), the Executive shall be re-appointed as
Senior Vice President of the Company and shall be appointed a full-time employee
and the Senior Vice President of Geovic Ltd. and shall perform all such other
duties for the Company and its subsidiaries and affiliates as may from time to
time be authorized or directed by the Chief Executive Officer (CEO) or the
Board, including his current role as Managing Director and Chairman of the Board
of GeoCam.

    1.3     

Term. The Executive shall be employed by the Company in all such capacities for
an employment term (“Term”) which shall be deemed to have commenced as of 01
January 2008 and ending on 31 December 2009 subject to all the covenants and
conditions hereinafter set forth, except that, commencing 01 January 2008, the
Term of this Agreement shall be deemed automatically renewed for rolling
two-year periods, whereby the Term is twenty four (24) months on a continuing
basis.

    1.4     

The Executive shall report to the Chief Executive Officer (“CEO” or “Contact
Person”) on most matters and to the Chief Operating Officer (“COO”) on matters
pertaining to Project operations. The Executive shall keep the CEO and COO well
informed regarding Executive’s responsibilities and other Company and subsidiary
matters and shall promptly respond to any reasonable requests by the CEO and COO
in this regard.

    1.5     

Executive shall continue to provide his leadership Services to GeoCam and the
Project, particularly those dealing with operating matters of the subsidiary and
relations with its directors and shareholders.

 

2

--------------------------------------------------------------------------------

  1.6     

The Executive shall not be engaged directly or indirectly in any other business
activity or previously have contracted to perform such activity at a future date
which would prevent the performance of the obligations hereunder.

    1.7     

The Executive shall not conduct any unethical or illegal activities on behalf of
the Company and agrees to comply with the Company’s guidelines on business
practice and behavior.

    1.8     

The Executive shall be an officer of the Company and a full-time employee of
Geovic Ltd. with the authority, autonomy and responsibility customary for a
Senior Vice President. The Executive shall provide his Services exclusively to
the Company and its subsidiaries, except that he may perform as an Outside
Director on the Boards of no more than two other companies. Such outside
directorships shall conform to Company’s priorities and place no unnecessary
burden upon the Company or the Executive. During the Term of this Agreement, the
Executive agrees to serve, if elected, as a director of the Company or Geovic
Ltd. or as an officer or director of any other subsidiary or affiliate of the
Company.

  2.     

Consideration and expenses.

    2.1     

During the Term of this Agreement, in consideration of the Executive’s Services
hereunder, including, without limitation, service as an officer or director of
the Company or of any subsidiary or affiliate thereof and as a full-time
employee of Geovic Ltd., the Company shall pay the Executive according to the
attached Schedule II payable monthly in arrears on the last working day of each
month or as otherwise stipulated in Schedule II. All payments of consideration
and expenses shall be made by direct deposit to an account in the name of
Executive at a financial institution selected by Executive and located in the
United States. All currency herein is expressed in US dollars.

    2.2     

The Company or Geovic Ltd. shall pay or reimburse to the Executive:

      2.2.1     

All costs reasonably and properly expended by him on behalf of the Company for
performance of Services, if proper documentation of such expenses is received by
the Company in accordance with the Company’s normal expense reimbursement
procedures;

      2.2.2     

During the Term of this Agreement, the Executive shall be entitled to
participate in employee benefit plans or programs, if any, to the extent that
Executive is eligible to participate in such plans or programs.

 

3

--------------------------------------------------------------------------------

      2.2.3     

During the Term of this Agreement, Executive shall be entitled to participate in
the Company’s Employee Stock Option Plan and the Company’s Annual bonus Program
for Executives, subject to recommendations of the Compensation Committee and
approval by the Company’s Board,

      2.2.4

Until such time as the Company may adopt a medical plan, the Company shall
reimburse the Executive’s medical insurance in an amount not to exceed
$700/month or actual cost to Executive, whichever is lower. Once such a plan is
adopted, Executive shall be entitled to full family coverage under the plan.

      2.2.5

Expenses for Executive’s personal vehicle use shall be at a rate which is the
greater of $0.465 per mile or the prevailing IRS mileage rate, but shall exclude
the mileage associated with daily commuting;

       

Such payments or reimbursements shall be made within seven (7) days of a request
for reimbursement by the Executive together with provision by the Executive of
such additional evidence and information as the Company or Geovic Ltd. shall
reasonably require.

    2.3     

The Executive shall be entitled to take four (4) calendar weeks of paid vacation
annually during the Term, subject to the dates being previously agreed by the
CEO and/or COO. Executive shall not be entitled to additional compensation if he
fails to use this vacation, provided that with written approval of the CEO, up
to two (2) weeks of annual vacation may be carried over to a succeeding year.
The Executive shall also be entitled to take paid holidays in accordance with
standard Company or Geovic Ltd. policy.

    2.4     

Executive shall accrue one (1) day of sick leave time per pay period, up to a
maximum of 20 days, to be used only in connection with illness or medical
conditions which interfere with providing Services.

  3.     

Termination.

    3.1     

Either Party may terminate this Agreement and Executive’s employment with the
Company by providing written notice to the other Party at least forty-five (45)
days prior to the termination date.

    3.2     

The Company may terminate this Agreement and Executive’s employment with Geovic
Ltd. without obligation to Executive by providing written notice to Executive at
any time upon the occurrence of any one or more of the following events:

 

4

--------------------------------------------------------------------------------

  3.2.1     

Executive’s breach of any material obligation owed the Company in this
Agreement;

    3.2.2     

Executive’s neglect of duties to be performed under this Agreement;

    3.2.3     

Executive’s failure or refusal to follow lawful directions given by CEO or the
COO;

    3.2.4     

Executive’s dishonest conduct or conduct that has damaged or will likely damage
the reputation of the Company, or conduct which is clearly contrary to the
Company’s Code of Business Conduct and Ethics;

    3.2.5     

Executive being convicted of a felony;

    3.2.6     

Executive engaging in any act of moral turpitude;

    3.2.7     

The death of the Executive; or

    3.2.8     

Executive becoming permanently disabled for a period of six (6) consecutive
months from performing the duties of his employment.

  3.3     

Anything contained in Section 3.2 to the contrary notwithstanding, the Company
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.2.1, 3.2.2 or 3.2.3 unless the Company shall have first
given the Executive twenty-one (21) days’ prior written notice of such
termination, which sets forth the grounds of such termination, and the Executive
shall have failed to cure such grounds for termination within the twenty-one
(21) day period.

  3.4     

Executive may terminate this Agreement and Executive’s employment by the Company
by providing written notice to the Company at any time upon the occurrence of
any one or more of the following events:

    3.4.1     

The Company’s breach of any material obligation owed the Executive in this
Agreement;

    3.4.2     

The Company requiring Executive to perform illegal activities;

    3.4.3     

Bankruptcy of the Company;

    3.4.4     

Inability of Executive to substantially perform his essential duties under this
Agreement because of a disability; or

    3.4.5     

In the event of merger, consolidation, divestiture, takeover, significant sale,
change in control or any similar business circumstance with Company or its
subsidiaries which result within 12 months of the change in control in either
(i) a termination or threatened termination of Executive’s employment or a
reduction in compensation to be paid to Executive, or (ii) a significant change
in the duties of Executive reasonably deemed unacceptable by Executive.

5

--------------------------------------------------------------------------------



The term “change in control” shall mean either: (1) any one Person (or group of
affiliated persons) holds a sufficient number of Voting Shares of the Company or
Resulting Issuer to affect materially the control of the Company or Resulting
Issuer, or (2) any combination of Persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, hold in total a sufficient
number of the Voting Shares of the Company or Resulting Issuer to affect
materially the control of the Company or Resulting Issuer, where such Person or
combination of Persons did not previously hold a sufficient number of Voting
Shares to affect materially the control of the Company or Resulting Issuer. In
the absence of evidence to the contrary, any Person or combination of Persons
acting in concert by virtue of an agreement, arrangement, commitment or
understanding, holding more than 20% of the Voting Shares of the Company is
deemed to materially affect the control of the Company or Resulting Issuer.
Capitalized terms in this change in control paragraph have the same meaning as
used in the TSX Corporate Finance Manual.

         3.5     

Anything contained in Section 3.4 to the contrary notwithstanding, the Executive
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.4.1 or 3.4.2 unless the Executive shall have first given
the Company twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Company shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

 

4.     

Severance.

    4.1     

Within ninety (90) days of this Agreement and Executive’s employment being
terminated by the Company pursuant to Section 3.1 or Section 3.2.8 or by the
Executive pursuant to Section 3.4.1, 3.4.2, 3.4.4 or 3.4.5, the Company shall
pay Executive a lump sum severance of two (2) years of the minimum base salary
pursuant to Schedule II, section 1 commencing on the effective date of the
termination, plus any annual bonus to which Executive would have been entitled
had the Agreement not been terminated, and the Executive shall immediately
become one hundred percent (100%) vested with respect to any options to purchase
the Company’s capital stock that he then holds and/or any restrictions with
respect to restricted shares of the Company’s capital stock that he then holds
shall immediately lapse, subject to any applicable rules or restrictions imposed
by any stock exchange or securities regulatory authority.

 

6

--------------------------------------------------------------------------------

 



    4.2     

Within ninety (90) days of this Agreement and Executive’s employment with the
Company being terminated by the Company pursuant to Section 3.2.7 (Death of
Executive during the Term), the Company shall pay the trustee named in
Executive’s last will and testament, if any, and if none, then the Executive’s
estate, a lump sum severance of two (2) years of the minimum base salary
pursuant to Schedule II, Section 1 commencing on the date of death, plus any
annual bonus to which Executive would have been entitled had the Agreement not
been terminated and Executive’s trustee named in Executive’s last will and
testament, if any, and if none, then Executive’s estate, shall immediately
become one hundred percent (100%) vested with respect to any options to purchase
the Company’s capital stock that the Executive held at the time of his death
and/or any restrictions with respect to restricted shares of the Company’s
capital stock the Executive held at the time of his death shall immediately
lapse, subject to any applicable rules or restrictions imposed by any stock
exchange or securities regulatory authority or pooling restrictions entered into
by the Company.

     

These Sections 4.1 and 4.2 and other Sections of this Agreement shall comply
with all laws, rules and regulations of securities commissions and stock
exchanges to which the Company may be subject, or with which it must comply.
Otherwise the Executive and the Company agree to reasonably modify this
Agreement in a manner that meets such requirements.

  5.     

Confidentiality.

    5.1     

In this Agreement, all information and data (“Information”) includes oral or
written, computer file or other permanent form relating to the Company, Geovic
Ltd., GeoCam and any other subsidiaries and affiliates of the Company (together
the “Group”) and their businesses and assets or any part thereof disclosed or
provided to the Executive and all documents, computer files or other records
prepared by the Executive which contain or are based on any such information or
data, together with all confidential information and data concerning the
business of the Group, and information to the Group that is furnished by a third
party and deemed confidential and that was furnished by the third party after
assurance of confidential treatment.

    5.2     

The Executive shall keep all Information strictly confidential and shall not
disclose the Information, in whole or in part, to any person other than
directors or employees of the Group and outside personnel that need to know such
Information for their performance of services on behalf of the Company.

 

 

7

--------------------------------------------------------------------------------

  5.3     

The Executive shall not use the Information for any purpose whatsoever other
than for the purpose of providing the Services herein, and as may be required or
beneficial in the performance of the Services herein.

    5.4     

The provisions of Sections 5.2 and 5.3 shall not apply to Information:

      5.4.1     

which at the time of disclosure is available to the public generally;

      5.4.2     

which after disclosure becomes available to the public generally, other than by
reason of a breach by the Executive of his obligations under this Agreement; or

      5.4.3     

subject to any disclosure if such disclosure is the requirement of a court of
competent jurisdiction.

    5.5     

The obligations in Sections 5.2 and 5.3 shall remain in effect for three (3)
years after termination of this Agreement, and for such longer term as may
reasonably be required to maintain the confidentiality of Information material
to the Group’s business.

  6.     

Company property.

    6.1     

The products and results of the Services shall be the exclusive property of the
Company.

    6.2     

On the expiration or termination of the Term of this Agreement (for whatever
reason and howsoever caused) the Executive shall promptly deliver to the Company
all copies of all Information in the possession or under the control of
Executive and all other property belonging to the Company which may be in
possession or under his control.

  7.     

Taxes.

   

Federal and state taxes will be withheld by the company from Executive’s monthly
salary and cash bonuses, if any, and Executive shall be eligible for workers
compensation and unemployment insurance benefits to the extent provided by law.
For all purposes under this Agreement, Executive is a resident of the State of
Colorado.

  8.     

Evacuation.

   

The Company shall make all available efforts to ensure the release, evacuation
and/or medical care of the Executive and/or members of his family if the
Executive and/or members of his family are kidnapped, held hostage, require
emergency medical evacuation or are caught up in any kind of civil unrest or
violence during Executive’s performance of Services to the Company.

 

8

--------------------------------------------------------------------------------

9.     

Notices.

    9.1     

Any notice to be given under this Agreement must be in writing and must be
delivered to the addressee in person or left at the address of the addressee or
sent by facsimile to the facsimile number of the addressee which in each case is
specified in this Section, and marked for the attention of the person so
specified, or to such other address or facsimile number and/or marked for the
attention of such other person as the relevant Party may from time to time
specify by notice given in accordance with this Section.

     

The details of each party at the date of this Agreement are:

 

                   To the Company:                                      

Geovic Mining Corp.
743 Horizon Court, Suite 300A
Grand Junction, CO 81506 USA
Facsimile: 970 256 9241
Attention: The Secretary

 

                   To the Executive:

GARY R. MORRIS
743 Horizon Court, Suite 300A
Grand Junction, CO 81506 USA
Facsimile: 970 256 9241


  9.2     

A notice shall take effect from the time it is deemed to be received as follows:

      9.2.1     

in case of a notice delivered to the addressee in person, upon delivery;

      9.2.2     

in the case of a notice left at the address of the addressee, upon delivery at
that address;

      9.3.3     

in the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates the facsimile number
of the recipient.

  10.     

Governing law and venue.

   

This Agreement shall be governed by and interpreted in accordance with the laws
of Colorado, United States and venue for any action relating to or arising out
of this Agreement shall only be proper in Mesa County, Colorado, USA.

  11.     

No waiver.

   

The failure of any party to insist upon the strict performance of any of the
terms, conditions or provisions of this Agreement shall not be construed as a
waiver of relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.

 

9

--------------------------------------------------------------------------------

 



  12.     

Rights, obligations and assignment.

   

The rights and obligations of the Company and Geovic Ltd. under this Agreement
shall inure to the benefit of, and shall be binding upon, their respective
successors and assigns.

  13.     

Severability.

   

If any of the provisions of this Agreement shall for any reason be adjudged by
any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement,
but shall be confined to such invalid or unenforceable provision.

  14.     

Captions.

   

The captions inserted in this Agreement are for convenience only and in no way
define, limit or describe the scope or intent of this Agreement, or any
provision hereof, nor in any way affect the interpretation of this Agreement.

  15.     

Entire Agreement

   

This Agreement and the schedules hereto embody the entire understanding between
the parties hereto pertaining to the subject matter hereto and supersedes all
prior agreements and understandings of the parties in connection therewith.

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

IN WITNESS whereof the Parties hereto have executed the Agreement this ______
day of  May 2008, effective as of 01 January 2008.



Signed /s/ John E. Sherborne                                                 
             John E. Sherborne, for and on behalf of
             GEOVIC MINING CORP.





Signed /s/ John E. Sherborne                                               
             John E. Sherborne, for and on behalf of 
             GEOVIC LTD.



Signed /s/ Gary R. Morris                                                      
             GARY R. MORRIS, Executive

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

SCHEDULE I
THE SERVICES

The Executive shall render Services in such executive, supervisory, and general
administrative capacities as the Officers and Board of Directors of the Company
and Geovic Ltd. and the Company’s other subsidiaries shall from time to time
determine. Without limiting the foregoing, the Executive shall serve as Senior
Vice President reporting to the CEO unless otherwise assigned. Executive’s
primary duties include, without limitation, management and leadership of the
GeoCam office, including serving as a director, and, if elected, the Chairman of
the Board of GeoCam, liaison with United States and foreign government agencies
associated with GeoCam activities, office and field supervision of certain
Company and GeoCam employees and contractors, and assisting other senior
management with the corporate affairs of the Company, while assuring that the
performance of all such activities are conducted under global corporate
governance standards and all laws of appropriate jurisdiction.

The Executive shall have the following general corporate responsibilities:

1.     

Monitor the international political and business environment for factors likely
to impact the timely development of the Company’s Mining Project or other
activities in Cameroon and prepare periodic reports for management of issues
related to these factors.

  2.     

Outline Company strategies for expedient corporate and Project development with
regard to the following aspects:

   

Cameroon political environment

   

GeoCam relationships with NGO’s

   

Relationships with GeoCam shareholders

   

Restructuring and/or re-capitalizing GeoCam

   

Coordinating and managing the approval process for the Project environmental
study and management plan

   

Coordinating and managing the land lease program for the Project.

  3.     

Maintain existing and establish new business relationships with Cameroon
government officials, US officials dealing in the affairs of Cameroon, and
foreign or US-based NGOs with projects or programs in Cameroon.

  4.     

Administer US Trade and Development Agency Grant activities, including
contractual obligations, reporting, and invoices.

  5.     

Manage GeoCam compliance with all aspects of the Shareholders Agreement, Loan
Agreement, Service Contract and any other controlling documents affecting the
activities of GeoCam.

 

12

--------------------------------------------------------------------------------



Regarding GeoCam, specifically:



1.     

Executive shall continue to serve as General Manager and Chairman of the Board
of GeoCam, subject to the continuing approval of the Board of GeoCam. Executive
shall plan and carry out all procedural activities of a private Cameroonian
company including Board meetings, annual reports, shareholders meetings,
auditing of the accounts, and all corporate reporting responsibilities.

  2.     

During the pre-development phase of the Mining Project, manage the
implementation of all in-country programs and activities, and ensure compliance
with the terms and conditions of the Mining Convention and Mine Permit including
reporting obligations and associated costs.

  3.     

Without prejudice to other provisions of this Agreement, the Executive shall
report directly to the COO of the Company with respect to all activities
pertaining to the development, construction and operation of the Project. In
this regard, specific obligations of the Executive include:

    a.     

Determination and management of land lease procedures, responsible parties, time
requirements and timely attainment of the necessary leases.

    b.     

Determination and reconciliation of all reporting obligations and fee
requirements pursuant to the Mining Convention and Mine Permit.

    c.     

Determination and management of environmental compliance procedures, responsible
parties and time requirements for GeoCam’s EIS/EMP.

    d.     

Together with the Deputy General Manager, coordinate and manage all in- country
logistical support needed by visiting expatriates and Company consultants in
conjunction with Mining Project activities, including the scheduling of meetings
with appropriate government officials, field trip logistics, etc.

  4.     

Manage the expectations of all stakeholders regarding project development and
timing, including all relevant ministries and other Cameroon Government
authorities, US officials in Cameroon, NGOs, and other business associates.
Organize and carry out periodic town hall meetings to inform the public and NGOs
about project progress. Join and participate in a US-Cameroon Chamber of
Commerce or similar organization.

  5.     

Together with the Deputy General Manager, direct transition to payroll
administrator to set up contracts for appropriate existing Geovic Cameroon
employees in accordance with labor code requirements, and establish contract
labor service for part time and full time contractors.

  6.     

Manage preparation and assume accountability for all GeoCam technical service
agreements, budgets and all associated accounting and auditing responsibilities.
Together with the Deputy General Manager, prepare a monthly report to Company
management summarizing activities, accomplishments, budget reconciliation,
status of compliance with regulatory requirements and expected upcoming events,
meetings, challenges and opportunities.

 

13

--------------------------------------------------------------------------------

 



  7.     

Together with the Deputy General Manager, develop and manage an employee job
appraisal process that includes goal setting with appropriate deliverables,
periodic performance reviews, and possible bonuses for exceptional achievements.

  8.     

Together with the Deputy General Manager, manage completion, implementation, and
compliance with the GeoCam Policy and Procedures Manual that includes health,
safety and security plans for employees and expatriate personnel.

  9.     

Together with Deputy Manager, manage GeoCam’s office(s) and residence(s) in
Cameroon for the Executive, staff and consultants employed by the Company.

  10.     

Coordinate and manage GeoCam’s socio-humanitarian aid program to ensure its
effectiveness.

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

SCHEDULE II
COMPENSATION

1.     

In accordance with Section 2.1 of this Agreement, the Executive shall be paid a
salary of US$168,000 per year effective 01 January 2008. The Executive's
performance and compensation package shall be reviewed annually by the CEO and
by the Compensation Committee of the Board.

  2.     

Executive has received, upon approval by the Compensation Committee of the Board
of Directors and the Board, an initial grant of options to purchase up to
150,000 Option Shares in accordance with the Company’s Amended and Restated
Stock Option Plan and shall receive subsequent annual grants of Options in
accordance with the option compensation arrangements established by the
Compensation Committee and the Board of Directors of the Company during the Term
of this Agreement to be completed in compliance with regulations of the
appropriate regulatory authorities. The options shall have such terms as are
determined by the Board in accordance with the Amended and Restated Stock Option
Plan. In the event that options held by Executive become vested in full for any
of the reasons described in Section 4.1, all options then held by Executive
shall be deemed automatically at that time to be non- qualified options and not
Incentive Stock Options under the Amended and Restated Stock Option Plan and may
be exercised at any time during the original term of the option.

  3.     

Executive shall be eligible to receive an annual cash incentive bonus in an
amount up to thirty percent (30%) of Executive’s annual salary, pursuant to an
appraisal of Executive’s performance as outstanding by the CEO and the
Compensation Committee. If the Board puts into place a restricted stock or
deferred share plan, the Executive shall have the option to receive any such
bonus awarded as deferred compensation.

  4.     

In recognition of the need for the Executive to spend considerably more time on
location in Cameroon, the Company will pay an additional salary of US$1,000 per
month, such additional payments to be made retroactive to 01 January 2007.
Further, Company will pay the cost to upgrade air travel to Cameroon by
Executive and spouse to business class for overseas travel leg to and from US to
Europe, if possible, but only without an overnight stay in Europe. Company shall
pay expense to ship Executive’s personal belongings back to Colorado.

 

 

 

 

15

--------------------------------------------------------------------------------